Exhibit 10.19.1
AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT (this “Amendment”) to that certain Employment Agreement dated
January 28, 2005 (the “Original Agreement”), as amended by an Addendum dated
March 6th, 2008 (the “Addendum”), is entered into by and between Acacia
Technologies LLC, a Delaware limited liability company (formerly, Acacia
Technologies Services Corporation) (“Acacia”), and Dooyong Lee (“You”),
effective as of December 17, 2008, on the following terms and conditions.


BACKGROUND


 
A.
Acacia and You are parties to the Original Agreement.



 
B.
Acacia and You desire to amend the Original Agreement as set forth below.



NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, Acacia and You, intending to be legally bound, hereby agree as
follows:
 
 
1.
Section 3.6 of the Original Agreement is hereby amended and restated to read in
its entirety as follows:



”Travel Expenses.  Acacia shall reimburse You for all reasonable travel,
lodging, and meal expenses incurred on behalf of Acacia.  All expenses shall be
supported by appropriate documentation and reimbursed in accordance with
Acacia’s policies and procedures. Any amounts payable under this Section 3.6
shall be made in accordance with Treasury Regulation Section 1.409A-3(i)(1)(iv)
and shall be paid on or before the last day of Your taxable year following the
taxable year in which You incur such expenses.  The amounts provided under this
Section 3.6 during any taxable year will not affect such amounts provided in any
other taxable year, and Your right to reimbursement for such amounts shall not
be subject to liquidation or exchange for any other benefit.”
 
 
2.
The Addendum is hereby superseded and Section 3.7 of the Original Agreement is
hereby amended and restated to read in its entirety as follows:



“Discretionary Annual Bonus.  At the end of each calendar year, You shall be
eligible for a discretionary bonus equal in value of up to Thirty percent (30%)
of your annual salary.  Such bonus shall be at the sole discretion of the
Compensation Committee of Acacia Research Corporation, and shall be based upon
personal performance, overall company performance, and any other factors that
the Compensation Committee elects to consider.  This bonus is solely within the
discretion of the Compensation Committee, which may elect to pay You no bonus in
any given year or years.  The Compensation Committee may increase the amount of
the discretionary bonus, but has no obligation to do so.  In order to be
eligible for the discretionary annual bonus, this Agreement must be in full
force and effect at the time of the payment of such bonus.  Such discretionary
annual bonus shall be evaluated and paid (if applicable) no later than December
31 of the calendar year following the calendar year to which such bonus
relates.  The discretionary annual bonus shall be subject to all appropriate
federal and state withholding taxes in accordance with the normal payroll
procedures of Acacia.”
 
 
3.
Section 3.8 of the Original Agreement is hereby amended and restated to read in
its entirety as follows:

 
III-4

--------------------------------------------------------------------------------


 
“Benefits and Perquisites.  Acacia shall make benefits available to You,
including, but not limited to, vacation and holidays, sick leave, health
insurance, and the like, to the extent and on the terms made available to other
similarly situated employees of Acacia.  This provision does not alter Acacia's
right to modify or eliminate any employee benefit and does not guarantee the
continuation of any kind or level of benefits.  All such benefits shall cease
upon the termination of your employment under this Agreement.  Acacia shall
reimburse You for any reasonable work related expenses, in accordance with
Acacia’s reimbursement policies and procedures. Any amounts payable under this
Section 3.8 shall be made in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) and shall be paid on or before the last day of Your taxable
year following the taxable year in which You incur such expenses.  The amounts
provided under this Section 3.8 during any taxable year will not affect such
amounts provided in any other taxable year, and Your right to reimbursement for
such amounts shall not be subject to liquidation or exchange for any other
benefit.”
 
 
4.
Approval by Board of Directors.  The Board of Directors of the Company approved
the provisions of this Amendment at a meeting held, pursuant to notice duly
given, on December 17, 2008.

 
 
5.
Counterparts.  This Amendment may be executed in multiple counterparts, each of
which shall be deemed an original, and all of which shall constitute one
Amendment.

 
 
6.
Terms and Conditions of the Original Agreement.  Except as specifically amended
by this Amendment, all terms and conditions of the Original Agreement shall
remain in full force and effect.



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


ACACIA TECHNOLOGIES LLC
 
By:           /s/ Paul R. Ryan                             
Name:      Paul R. Ryan
Its:           Chairman and CEO


/s/ Dooyong Lee                                             
Dooyong Lee
 
 
 
III-5
 